Citation Nr: 0908195	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  03-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim, and 
claims for service connection for a left ankle disorder and a 
left knee disorder.  In July 2004, a hearing was held before 
the undersigned Veterans Law Judge at the RO.  The Board 
remanded these claims in March 2005 for further development.  
Thereafter, in a decision dated in November 2006, the Board 
denied the Veteran's claims for service connection for 
cirrhosis of the liver, a left ankle disorder, and a left 
knee disorder.  

The Veteran subsequently filed a timely appeal of the 
November 2006 Board decision with the United States Court of 
Appeals for Veterans Claims (Court), and pursuant to a 
December 2007 Joint Motion for Partial Remand, a December 
2007 Order vacated the Board's decision to the extent it 
denied service connection for cirrhosis of the liver, and 
remanded that claim for compliance with the instructions set 
forth in the Joint Motion.  Appellant withdrew his appeal 
with respect to the Board's denial of the claims for service 
connection for a left ankle disorder and a left knee 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2007 Joint Motion for Partial Remand, the 
parties to the Joint Motion determined that documents 
provided by the Social Security Administration (SSA) pursuant 
to previous Board requests appeared to be incomplete due to 
the lack of SSA adjudication records within the records that 
had been provided.  More specifically, the parties to the 
Joint Motion noted that the records provided consisted 
exclusively of VA treatment records and an application for 
SSA benefits signed in January 1991.  While the Board notes 
that some of the SSA records do in fact include adjudicatory 
records, the Board finds that as a result of the Joint 
Motion, it has no alternative but to remand the remaining 
claim on appeal so that an additional effort may be made to 
obtain additional adjudicatory records in the Veteran's SSA 
file.  In the event there are no such records, the parties to 
the Joint Motion further instructed that the RO is to provide 
the Veteran with notice of this fact.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to 
the Veteran's claim for SSA disability 
benefits pertaining to disability 
beginning in June 1991, including all 
medical records and copies of all 
decisions or adjudications.  In the 
event there are no SSA adjudication 
records available other than the 
records that were previously provided, 
provide the Veteran with notice of this 
fact.  

2.  Finally, readjudicate the remaining 
claim on appeal.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



